Order entered January 21, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00146-CR

                                ESSIE D. HOPKINS, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1355764-U

                                           ORDER
       The Court GRANTS Lori Ordiway’s January 20, 2015, motion to permit current

appointed counsel to withdraw on appeal, and we DIRECT the Clerk of the Court to remove her

as appellant’s attorney of record.


       We ORDER the trial court to appoint new counsel to represent appellant. We further

ORDER the trial court to transmit a supplemental clerk’s record containing the appointment of

new counsel to this Court within ten (10) days.


       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated ten (10) days from the date of this order or when the order appointing new counsel

is received.
       The appeal remains set for submission on March 24, 2015, at 9:00 a.m. on the briefs

previously filed.


                                                /s/    DOUGLAS S. LANG
                                                       JUSTICE